
	
		II
		111th CONGRESS
		2d Session
		S. 3524
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2010
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior
		  to enter into a cooperative agreement for a park headquarters at San Antonio
		  Missions National Historical Park, to expand the boundary of the Park, to
		  conduct a study of potential land acquisitions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 San Antonio Missions National
			 Historical Park Boundary Expansion Act of 2010.
		2.Park headquarters
			 lease and boundary studySection 201 of Public Law 95–629 (16 U.S.C.
			 410ee) is amended—
			(1)by redesignating
			 subsections (b), (c), (d), (e), and (f) as subsections (c), (e), (f), (g), and
			 (h) respectively;
			(2)by inserting after
			 subsection (a) the following new subsection:
				
					(b)(1)The Secretary shall
				conduct a study of lands within Bexar and Wilson Counties, Texas, to identify
				lands that would be suitable for inclusion within the boundaries of the park.
				In conducting the study, the Secretary shall examine the natural, cultural,
				recreational, and scenic values and characteristics of lands within Bexar and
				Wilson Counties.
						(2)Not later than 3 years after the date
				funds are made available for the study under paragraph (1), the Secretary shall
				submit to the Committee on Natural Resources of the House of Representatives
				and the Committee on Energy and Natural Resources of the Senate a report on the
				findings, conclusions, and recommendations of the
				study.
						;
				and
			(3)by inserting after subsection (c) (as so
			 redesignated) the following new subsection:
				
					(d)(1)The Secretary may enter
				into a cooperative agreement with the City of San Antonio or its designee, for
				operation of a facility outside the boundary of the park that would provide
				visitor facilities and office space for a headquarters and operational support
				for the park.
						(2)The Secretary may plan, design,
				construct, and install in the facilities described in the cooperative agreement
				exhibits related to the resources at the park.
						(3)The Secretary may assign park
				employees to provide interpretive services, including visitor information and
				education, at facilities outside the boundary of the
				park.
						.
			3.Boundary
			 expansionSection 201(a) of
			 Public Law 95–629 (16 U.S.C. 410ee(a)) is amended as follows:
			(1)By striking In order and
			 inserting the following: (1) In order.
			(2)By striking
			 The park shall also and inserting the following:
				
					(2)The park shall
				also
					.
			(3)By striking
			 After advising the and inserting the following:
				
					(4)After advising
				the
					.
			(4)By inserting after
			 paragraph (2) (as so designated by paragraph (2) above) the following:
				
					(3)The boundary of the park is further
				modified to include approximately 151 acres, as depicted on the map titled
				San Antonio Missions National Historical Park Proposed Boundary Addition
				2009, numbered 472/468,027, and dated November 2009. The map shall be
				on file and available for inspection in the appropriate offices of the National
				Park Service, U.S. Department of the Interior. The Secretary of the Interior
				may not use condemnation authority to acquire any lands or interests in lands
				under this
				Act.
					.
			
